DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 9-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lytvyn (“How can an Orbit Prediction Module speed up the TTFF and help to authenticate the position?”).

Regarding claims 1, 13, and 14, Lytvyn teaches a method performed by at least one apparatus, said method comprising: 
obtaining or causing obtaining a first estimate at least of a current state of at least one 5GNSS satellite at least partially based on GNSS navigation data relating at least to the current state (section III. part D coordinate, velocity and acceleration for broadcast ephemeris data);
obtaining or causing obtaining a second estimate at least of the current state of the at least one GNSS satellite at least partially based on a system model of motion of the at least one GNSS satellite (section III. part D coordinate, velocity and acceleration for predicted orbits, where section II. describes predicted orbits as based on a system model of motion); and 


Regarding claims 152 and 15, Lytvyn teaches obtaining or causing obtaining an estimate of a previous state of the at least one GNSS satellite; wherein the obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite is further based on the estimate of the previous state of 20the at least one GNSS satellite (page 1 last three lines “initial satellite positions” are used to determine the predicted orbits).
  
Regarding claim 3, Lytvyn teaches that the system model of motion of the at least one GNSS navigation satellite is based at least in part on at least one force acting on the at least one GNSS satellite, the at least one force being at least one of 25a gravitational force caused by the sun; a gravitational force caused by the earth; a gravitational force caused by the moon; or a force caused by the solar radiation pressure (page 2 lines 6-8 “forces which are acting on the GNSS satellites” and equation (2); Table 1 shows gravitational force of sun, moon, and solar radiation).  

broadcast ephemeris” implies receipt from satellite).
  
Regarding claims 59 and 19, Lytvyn teaches that the first estimate of the current state of the at least one GNSS satellite comprises a first estimate of an orbital position of the at least one GNSS satellite at a current time, wherein the second estimate of the current state comprises a second estimate of the orbital position of the at least one GNSS satellite at the current time, and wherein the estimated deviation is representative of a 10difference between the first estimate of the orbital position and the second estimate of the orbital position of the at least one GNSS satellite at the current time (section III. part D as discussed with respect to claim 1 above, and esp. “differences of the two orbits by means of coordinate differences”).  

Regarding claim 10, Lytvyn teaches that obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite comprises: 15determining or causing determining the second estimate of the current state of the at least one GNSS satellite based on at least one equation of motion, the at least one equation of motion being at least partially based on the system model of motion of the at least one GNSS satellite (section II. equations (1) and (2)).  



Regarding claims 12 and 20,  Lytvyn teaches at least, if it is determined that the GNSS navigation data relating to the current state are potentially manipulated: 30identifying or causing of identifying said GNSS navigation data as potentially manipulated, and rejecting or causing rejecting said GNSS navigation data (implicit to section III. part D  “the user will be notified of a potential spoofing attack”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lytvyn (“How can an Orbit Prediction Module speed up the TTFF and help to authenticate the position?”) in view of Han (US 7564406 B2).

Regarding claims 6 and 17, Lytvyn does not teach that obtaining or causing obtaining the second estimate of the current state of the at least one GNSS satellite comprises employing or causing employing a filtering and/or smoothing algorithm, and wherein employing the 15filtering and/or smoothing algorithm comprises: determining or causing determining an a priori state relating to the current state of the at least one GNSS satellite at least partially based on the system model of motion of the at least one GNSS satellite and the estimate of the previous state; and determining or causing determining the current state of the at least one GNSS satellite 20based on the a priori state relating to the current state of the at least one GNSS satellite and the first estimate of the current state of the at least one GNSS satellite at least partially based on the GNSS navigation data. Lytvyn merely mentions that “predicted orbits were calculated using a ‘simple’ Runge-Kutta of 4th order integrator” (section II. part C).  
Han, in analogous art (6:7 – 7:34, see “Runge-Kutta” 7:10) teaches determining predicted orbits using a filtering algorithm, comprising determining an a priori state and determining the current state based on the a priori state as claimed (Fig. 4, 7:35-58). It would have been obvious to modify Lytvyn in view of Han because it is a matter of using a known technique (filtering) to improve similar devices (methods, or products) in the same way (by providing a smoothed output), an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc.

Regarding claim 7, Han’s filtering algorithm comprises a Kalman filter (Fig. 4).


As for the estimated deviation being “representative of a covariance related to the second estimate of the GNSS satellite”, the covariance of the second estimate would be output by the Kalman filter and is a measure of the uncertainty of said estimate. This is an inherent function of a Kalman filter and is hinted at by Han at 7:57-58 “[t]he estimation error computed by the Kalman filter provides accuracy information for the estimated satellite position”. At least in the case of the GNSS navigation data not being manipulated, one would expect the estimated deviation to have a magnitude less than or equal to the uncertainty in the second estimate, i.e. the covariance. The deviation can therefore be considered “representative of” said covariance.

Regarding claims 8 and 18, the covariance of the second estimate is propagated by the Kalman filter along with the second estimate, based on the filter inputs and their variances (i.e. accuracies). As the GNSS navigation data would be input to the Kalman filter in the form of an initial condition (Lytvyn page 1 last three lines), variances of said data would also be input, as a Kalman filter requires such, and the covariance of the second estimate would be determined based thereupon. See Han 7:1-7 “historical ephemeris... errors”.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/CASSI J GALT/Primary Examiner, Art Unit 3648